Citation Nr: 0529099	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of treatment provided by a 
Department of Veterans Affairs Medical Center between July 
and November 1988.



REPRESENTATION

Appellant represented by:	Steven A. Alerding, Attorney



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran, who served on active duty from January 1969 to 
August 1970, died in November 1988.  The appellant is his 
widow.

The claim of service connection for the cause of death comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1989 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection.  The appellant perfected an 
appeal in May 1990.

The claim for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death comes before the Board on appeal from an 
April 2003 supplemental statement of the case which denied 
compensation under the provisions of 38 U.S.C.A. § 1151.  A 
January 2004 Board remand considered the April 2003 
supplemental statement of the case to be a decision, 
considered the June 2003 Statement of Accredited 
Representative a notice of disagreement and concluded that 
the appellant was entitled to a statement of the case and 
should be given an opportunity to perfect an appeal with 
respect to that issue.  In June 2005, the RO issued a 
statement of the case regarding the issue and notified the 
appellant of the need to complete a VA Form 9 within 60 days 
of the date of the notification letter if she wished to 
appeal.  The appellant perfected an appeal in August 2005.

The record reflects that the appellant's May 1989 application 
for benefits included a claim for accrued benefits for her 
deceased husband's claims for service connection for 
monocytic leukemia and ulcerative colitis, secondary to Agent 
Orange exposure. 
The Board's January 2004 remand noted that the appellant had 
not been issued an SOC regarding those issues, was entitled 
to an SOC, and should be given an opportunity to perfect an 
appeal with respect to that issue.  In June 2005, the RO 
issued a statement of the case regarding those matters and 
notified the appellant of the need to complete a VA Form 9 
within 60 days of the date of the notification letter if she 
wished to appeal.  An appeal has not been received and the 
claims for accrued benefits for service connection for 
monocytic leukemia and ulcerative colitis, secondary to Agent 
Orange exposure, are not properly before the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam and exposure to Agent 
Orange is presumed.

2.  The veteran was service-connected for acne on his back 
and for depressive neurosis.

3.  From July 1988 through November 1988, the veteran 
received medical treatment, including chemotherapy, for acute 
myelocytic leukemia from VA. 

4.  In November 1988, the veteran died while receiving 
medical treatment at a VA medical facility.  In the opinion 
of VA medical professionals, the cause of death was septic 
shock due to peritonitis, due to pancytopenia, due to 
chemotherapy treatment, due to acute leukemia.

5.  In October 1995, when appellant's 38 U.S.C.A. § 1151 
claim for the cause of the veteran's death was submitted, 
there was no requirement that the evidence show "fault" on 
the part of VA medical practitioners to establish entitlement 
to benefits under § 1151.  


CONCLUSIONS OF LAW

1.  Neither the cause of the veteran's death, nor any of the 
contributory causes of death are attributable to disabilities 
incurred in or aggravated by service, nor may they be 
presumed to be related to service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 

2.  The appellant is entitled to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death as a result of treatment 
provided by a Department of Veterans Affairs Medical Center 
between July and November 1988.  38 U.S.C.A. § 1151 (West 
1991); 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a September 2004 letter, following a January 2004 Board 
remand, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the appellant to send the RO any 
additional evidence that pertained to her claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in May 1989, more 
than 11 years prior to the enactment of the VCAA.  Therefore, 
the appellant did not receive a notice complying with the 
requirements of the VCAA prior to the initial rating decision 
denying her claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
appellant.  VCAA notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the appellant is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Moreover, neither the appellant or her 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the appellant.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Entitlement to service connection for the cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis of all the facts and 
circumstances surrounding the death of the veteran, 
including, in particular, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 C.F.R. § 3.312(b) (2004).

For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

Minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, are 
not held to have contributed to death primarily due to 
unrelated disability.  Included in this category are disease 
or injuries of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

The appellant argues that the veteran should be service-
connected for ulcerative colitis or acute myelocytic 
leukemia, either or both of which was the primary or a 
contributory cause of death.

Service medical records do not reflect that the veteran 
received a diagnosis of, or was treated for, ulcerative 
colitis or acute myelocytic leukemia.

For more than 10 years prior to his death the veteran was 
treated for ulcerative colitis and associated intestinal 
disorders.  From July 1988 through November 1988, the veteran 
received medical treatment from VA for ulcerative colitis and 
acute myelocytic leukemia, and for complications resulting 
from their treatment, and was hospitalized on three 
occasions.  Treatment for the leukemia included chemotherapy.  

In November 1988, the veteran died while hospitalized and 
receiving medical treatment at a VA medical facility.  In the 
opinion of VA medical professionals, the cause of death was 
septic shock due to peritonitis, due to pancytopenia, due to 
chemotherapy treatment, due to acute leukemia.

Entitlement to service connection for the cause of death, 
from ulcerative colitis, secondary to the veteran's service-
connected depressive neurosis

The appellant contends that the veteran's ulcerative colitis 
should be service connected secondary to his service-
connected depressive neurosis, and that ulcerative colitis 
was a contributory cause of the veteran's death.

There is competent medical evidence of record that the 
veteran's ulcerative colitis was related to his service-
connected depressive neurosis.  An August 1988 letter from 
the veteran's treating psychiatrist concluded that the 
veteran's depression manifested itself somatically in colitis 
which would flare up in correspondence with the demands of 
external stressors.  

There is, however, no competent medical evidence linking the 
veteran's ulcerative colitis to the cause of his death.  
Absent such evidence, service connection for the cause of 
death from ulcerative colitis is not warranted.


Entitlement to service connection for the cause of death, 
from acute myelocytic leukemia

The appellant contends that the veteran was exposed to Agent 
Orange while serving in Vietnam and, as a result, he 
developed acute myelocytic leukemia which was either the 
principal or a contributory cause of his death.  

Service medical records do not show any complaints of, 
diagnosis of, or treatment for acute myelocytic leukemia.  
Nor is there any post-service evidence of acute myelocytic 
leukemia until several months prior to the veteran's death, 
some 18 years after his discharge.  Finally, there is no 
post-service medical evidence linking his leukemia to active 
service.   Accordingly, service connection for acute 
myelocytic leukemia on a direct basis is not warranted.

VA regulations provide that a veteran who served in Vietnam 
between January 9, 1962 and May 7, 1975 shall be presumed to 
have been exposed to an herbicide agent absent affirmative 
evidence that he or she was not exposed.  Listed diseases 
which manifest to a compensable degree at any time after 
service are presumptively service connected.  38 C.F.R. 
§ 3.307(a)(6).

The listed diseases entitled to presumptive service 
connection include chronic lymphocytic leukemia, but do not 
include acute myelocytic leukemia.  38 C.F.R. § 3.309(e).  

While the veteran served in Vietnam during the specified time 
period and is entitled to a presumption that he was exposed 
to Agent Orange, and while his acute myelocytic leukemia was 
a contributory cause of death, acute myelocytic leukemia is 
not a disease entitled to a presumption of service connection 
and, accordingly, presumptive service connection for acute 
myelocytic leukemia is not warranted.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of treatment provided by a 
Department of Veterans Affairs Medical Center between July 
and November 1988

The appellant contends that the veteran's death was the 
result of hospitalization and/or medical treatment received 
from VA: that death was caused by the treatment received for 
leukemia, in particular, chemotherapy; or by complications 
resulting from the treatment received; or by the VA's failure 
to adequately or promptly treat the underlying abdominal 
infection that caused septic shock.
 
When a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of his own willful misconduct or 
failure to follow instructions, and the injury or aggravation 
results in additional disability, then compensation shall be 
awarded in the same manner as if the additional disability 
was service connected, i.e., in the same manner as if the 
additional disability was due to an injury or disease that he 
had incurred during his active military service.  38 U.S.C.A. 
§ 1151 (West 1991).

The evidence is uncontroverted that the veteran received 
chemotherapy between July and November 1998, that he was 
hospitalized on three separate occasions immediately prior to 
his death, and that he died in November 1998 while 
hospitalized.  The medical evidence is, likewise, 
uncontroverted that the cause of the veteran's death was 
septic shock, due to peritonitis, due to pancytopenia, due to 
chemotherapy, due to acute leukemia.  Pancytopenia, according 
to VA practitioners, is a known possible complication of 
chemotherapy.

There is no evidence of fault on the part of VA medical 
practitioners but, at the time of the veteran's death, or 
when the claim for this benefit was submitted, there was no 
requirement of fault in order to obtain compensation under 
38 U.S.C.A. § 1151.  Brown v. Gardner, 513 U.S. 115, 119 
(1994).

In Gardner, the United States Supreme Court also said that 
compensation is not payable for the natural progression of a 
disease or injury, or for the intended consequences of a 
medical procedure to which a veteran consented. And, it 
suggested that compensation may not be payable for the 
unintended results of care if they are among the risks of 
which the veteran was advised before consenting to that care. 
VAOPGCPREC 1-99.  

In the case before us, the veteran clearly consented to 
chemotherapy to treat his leukemia.  While the law suggests 
that compensation may not be payable for the unintended 
results of care if they are among the risks of which the 
veteran was advised before consenting to that care, there is 
no evidence that the veteran was advised of any of the known 
risks of chemotherapy, including pancytopenia, a contributing 
cause of death which is a known possible complication of 
chemotherapy.

The preponderance of the evidence supports an award of 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 as the veteran died as a result of 
complications following treatment he received from VA, and 
there is no evidence indicating that he assumed the risk of 
the complications that ensued from such treatment.







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of treatment provided by a 
Department of Veterans Affairs Medical Center between July 
and November 1988 is granted, subject to the law and 
regulations governing the payment of monetary benefits.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


